        Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 1 of 35



                     UNITED STATES DISTRICT COURT
                          DISTRICT OF COLUMBIA



JENNIFER BRUNENKANT,                                    )
      8702 Bellwood Road                                )
      Bethesda, Maryland 20817,                         )
                                    Plaintiff,          )
                                                        )
ROXANNE BRUNENKANT,                                     )
     1829 28th Street                                   )
     Apt # 580                                          )
     Denver, Colorado 80216,                            )
                                    Plaintiff,          )
                                                        )
v.                                                      )   Case No.
                                                        )
JOSEPH P. SMITH,                                        )
      47 E. 87th Street                                 )   COMPLAINT
      New York, New York 10128-1005,                    )
                               Defendant,               )
                                                        )
JOSEPH J. GRILLO, doing business as S. J. Grillo, CPA   )
      53 Titus Path                                     )
      Jericho, New York 11753-1210,                     )
                                  Defendant,            )
                                                        )
RICHARD F. PASSARELI,                                   )
     401 E. 60th Street, #34A                           )
     New York, New York 10022-1597,                     )
                              Defendant,                )
                                                        )
JOSEPH C. PHAIR,                                        )
      P.O. Box 3055                                     )
      Bridgehampton, New York 11932,                    )
                               Defendant                )
                                                        )
       Serve: 2393 Montauk Highway                      )
       Bridgehampton, New York 11968-4980               )
                                                        )
STRATHROY PARK CORPORATION,                             )
     1201 New York Avenue, N.W.                         )
     Washington, D. C. 20005,                           )
                              Defendant,                )



                                           1
        Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 2 of 35




       Serve: Professional Registered Agents, Inc.          )
       2600 Virginia Avenue, N.W. Suite 1112                )
       Washington, D.C. 20037                               )
                                                            )
R.J.J.J. Rest. Corp.                                        )
          809 15th Street N.W.                              )
          Washington, D.C. 20005,                           )
                                     Defendant,             )
                                                            )
       Serve: Professional Registered Agents, Inc.          )
       2600 Virginia Avenue, N.W. Suite 1112                )
       Washington, D.C. 20037                               )
                                                            )
C. Smith Corporation                                        )
       135 W. 50th Street                                   )
       New York, New York, 10020                            )
                                Defendant.                  )



                                     COMPLAINT

       Plaintiffs Jennifer Brunenkant (“J. Brunenkant”) and Roxanne Brunenkant

(“R. Brunenkant”) bring this action against Defendants Joseph P. Smith, Joseph J.

Grillo, doing business as S.J. Grillo, CPA, Richard F. Passarelli, and Joseph C. Phair to

recover fraudulently obtained, withdrawn and transferred funds from three

restaurants (Strathroy Park Corporation, RJJJ Rest. Corp. and C. Smith

Corporation)(hereinafter referred to as “Restaurant-Defendants”). Plaintiffs are

minority shareholders in the Restaurant-Defendants that are under the

management and control of Messrs. Smith, Passarelli and Phair (collectively referred

to as “Controlling Shareholder Defendants”) who conspired with Mr. Grillo to

fraudulently transfer monies from the Restaurant-Defendants to Controlling

Shareholder Defendants and fraudulently conceal the books and records from other

shareholders. Plaintiffs’ share of the proceeds fraudulently obtained, withdrawn


                                            2
        Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 3 of 35



and expensed by Defendants in breach of their fiduciary duties to Plaintiffs exceeds

$500,000 plus the reduction in the value of their shares as a result of Plaintiffs’

actions has caused Plaintiffs additional damage exceeding an additional $312,500.

Plaintiffs assert claims against Defendants for fraud, breach of fiduciary duty, unjust

enrichment, civil conspiracy, accounting and for conducting and controlling an

Enterprise engaged in a pattern of racketeering activities in violation of the

Racketeer Influenced and Corrupt Organization Act (“RICO”), 18 U.S.C. § 1961, et

seq., continuing from 2005 to the present. Plaintiffs are entitled to recover treble

damages to at least $2.4 million and recovery of attorney fees, investigation and

litigation costs and pre- and post-judgment interest.

                                     Parties

       1.     Plaintiff Jennifer Brunenkant is citizen of Maryland who resides at

              8702 Bellwood Road, Bethesda, Maryland 20817.

       2.     Plaintiff Roxanne Brunenkant is a citizen of Colorado who resides at

              1829 28th Street, Apt # 580, Denver, Colorado 80216.

       3.     Defendant Joseph P. Smith is a citizen of New York who resides at 47

              E. 87th Street, New York, New York 10128-1005 and is one of the

              Controlling Shareholders of the three Restaurant-Defendants

              (Strathroy Park Corporation, RJJJ Rest. Corp., and C. Smith Corp.)

       4.     Defendant Joseph J. Grillo is a citizen of New York who resides at 53

              Titus Path, Jericho, New York11753-1210 and who has served as the

              independent accountant, CPA, financial advisor and business




                                           3
 Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 4 of 35



     consultant for the three Restaurant-Defendants. Defendant Joseph J.

     Grillo operates under the name of S.J. Grillo, CPA.

5.   Defendant Richard F. Passarelli is a citizen of New York who resides at

     401 E. 60th Street, # 34A, New York, New York 10022-1597 and who

     until recently was one of the Controlling Shareholders of the three

     Restaurant-Defendants.

6.   Defendant Joseph C. Phair is, upon information and belief, a citizen of

     New York who uses PO Box 3055, Bridgehampton, New York 11932 as

     residential address, who works at 2393 Montauk Highway,

     Bridgehampton, New York 11968-4980 and who is one of the

     Controlling Shareholders of the three Restaurant-Defendants.

7.   Defendant Strathroy Park Corporation is a Delaware corporation with

     its principal place of business at 1201 New York Avenue, N.W.,

     Washington, DC 20005. Defendant Strathroy Park Corporation is

     registered to do business in Washington, DC.

8.   Defendant RJJJ Rest. Corp. is a New York corporation with its principal

     place of business at 809 15th Street, NW, Washington, DC 20005.

     Defendant RJJJ Rest. Corp. is registered to do business in Washington,

     DC.

9.   Defendant C. Smith Corporation is a New York corporation with its

     principal place of business at 135 W. 50th Street, New York City, New

     York.

                   Jurisdiction and Venue



                                 4
 Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 5 of 35



10.   This Court has subject matter jurisdiction over this case pursuant to

      28 U.S.C. § 1331 and 18 U.S.C. § 1964. This Court has supplemental

      jurisdictional over the state law claims pursuant to 28 U.S.C. § 1367(a)

      because those claims are so related to the claims arising under the

      federal law at issue that they form part of the same case or

      controversy.

11.   Venue is proper in this District pursuant to 18 U.S.C. § 1965 and 28

      U.S.C. § 1391 because Defendant Strathroy Park Corporation and

      Defendant RJJJ Rest. Corp. are subject to personal jurisdiction in this

      judicial district. Both these Defendants maintain their principal place

      of business in Washington, D.C., transact their affairs here (18 U.S.C. §

      1965(a) and 28 U.S.C. § 1391(c)(2)), and a substantial part of the

      events giving rise to the action occurred in this district (28 U.S.C.§

      1392(a)(2)). Additionally, personal jurisdiction is obtained over the

      other defendants in this case under 18 U.S.C. § 1965(b) which

      provides that process may be served in “any judicial district of the

      United States” when “required by the ends of justice”. Also, 18 U.S.C. §

      1965(d) allows process to be served “in any judicial district where

      such person resides, is found, has an agent or transacts his affairs”.

      Accordingly, courts have approved nationwide service of process

      under both §1965(b) and §1965(d) and found personal jurisdiction is

      established over all defendants.




                                   5
 Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 6 of 35



                            Facts

12.   On or about August 24, 1999, Messrs. Smith, Passarelli and Phair

      (along with a fourth then-Controlling Shareholder, Joseph Hickey)

      opened Restaurant-Defendant RJJJ in Washington, D.C. Messrs. Smith

      and Hickey met Plaintiff J. Brunenkant and over the years they met

      several times and Mr. Hickey befriended Plaintiff J. Brunenkant’s

      brother, an attorney in the same building.

13.   On or about June 22, 2005, the Controlling Shareholders, including Mr.

      Hickey, formed Strathroy Park Corporation to own and operate a

      second restaurant in Washington, DC. The Controlling Shareholders

      asked individuals they knew (including Plaintiff J. Brunenkant and her

      brother) if they wanted to invest in this new restaurant. Shares in this

      corporation were to be sold to individual shareholders at $50,000 for

      1 share (equal to 1% ownership interest in the corporation). The

      Controlling Shareholders said they planned to buy 40% of the shares

      and would pay the same amount per share as the non-Controlling

      Shareholders. Plaintiff J. Brunenkant paid $150,000 for her 3%

      ownership interest in this corporation. (Although initially held in trust

      for her since she had anticipated that the restaurants to be sold

      relatively quickly, when no sale materialized the shares were

      eventually reissued in her name.) The Controlling Shareholders told

      Plaintiff J. Brunenkant that all shares in this restaurant had been sold.




                                    6
 Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 7 of 35



14.   Sometime later in 2005 or in 2006, the Controlling Shareholder,

      including Mr. Hickey, indicated they also planned to open up a new

      restaurant in New York City. They approached individuals they knew

      (including Plaintiff J. Brunenkant and her brother) and asked if they

      wanted to invest in this new restaurant on a basis similar to the new

      DC restaurant. The Controlling Shareholders formed C. Smith

      Corporation to own and operate this new restaurant on 50th Street in

      New York City. Shares in this corporation were to be sold to

      individual shareholders at $50,000 for 1 share (equal to 1%

      ownership interest in the corporation). The Controlling Shareholders

      were to pay the same amount per share as the non-Controlling

      Shareholders. Plaintiff J. Brunenkant paid $100,000 for her 2%

      interest in this corporation. (Although initially held in trust for her

      since she had anticipated that the restaurants were to be sold

      relatively quickly, when no sale materialized the shares were

      eventually reissued in her name.) The Controlling Shareholders told

      Plaintiff J. Brunenkant that all the shares in this restaurant had been

      sold.

15.   The plan of the Controlling Shareholders was to be operating at least 6

      restaurants in DC and New York City by the end of 2006 and to then

      try to sell the restaurants as a group. Controlling Shareholders told

      Plaintiff J. Brunenkant and her brother that they expected that they




                                   7
 Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 8 of 35



      would return 30% per year from the management of these

      restaurants.

16.   On or about 2007, Plaintiff R. Brunenkant received a 0.5% interest in

      Defendant RJJJ Restaurant Corp at a cost of $12,500. Controlling

      Shareholder Hickey had represented to Plaintiffs that 100% of the

      shares in this restaurant had been sold in 2000, and that the

      Controlling Shareholders had given restricted shares to certain key

      employees but the Controlling Shareholders had paid for those shares.

      Shares in this corporation were said by the Controlling Shareholders

      to have been sold to individual shareholders at $25,000 for 1 share

      (equal to 1% ownership interest in the corporation). The Controlling

      Shareholders were said by Mr. Hickey to have paid the same amount

      per share as the non-Controlling Shareholders.

17.   Over the years additional restaurants were opened by the Controlling

      Shareholder Defendants (up to at least 12 now), none of the

      restaurants have been sold, and the restaurants as a group have

      performed poorly---at least the returns for Plaintiffs have performed

      badly and far below expectations, but not so for the Controlling

      Shareholder Defendants.

18.   This case arises from the conspiracy of Controlling Shareholder

      Defendants to defraud Plaintiffs into overpaying for their shares in the

      Restaurant-Defendants by excusing the required payment from the

      Controlling Shareholder Defendants for their shares, collecting



                                  8
 Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 9 of 35



      distributions as if they had fully paid for their shares and and then

      devising a scheme to outright defraud the Restaurant-Defendants.

      This scheme directly caused Plaintiffs to lose substantial profits from

      their shares as well as substantially reduced the value of those shares.

19.   Defendants’ fraud schemes included withdrawing (embezzling) large

      sums of money from Restaurant-Defendants, charging personal

      expenses directly to Restaurant-Defendants or seeking unauthorized

      reimbursement, and charging numerous and significant annual

      expenses of other restaurants (i.e. Enterprise Restaurants) to the

      Restaurant-Defendants. This was done to subsidize the costs of

      Controlling Shareholder Defendants’ investment in other restaurants

      that essentially allowed them to steal from the Restaurant-Defendants

      to pay for other restaurants that harmed Plaintiffs but largely

      benefited the Controlling Shareholder Defendants. The unauthorized

      expenses of other restaurants that were unlawfully charged to

      Restaurant-Defendants, included Professional Service Fees,

      China/Glassware/Silverware, and so-called “Employee Wages” and

      credit card charges.

20.   Defendants acted individually and in concert to defraud Plaintiffs.

      Plaintiffs have been directly damaged by this conduct.

21.   Defendants scheme to defraud Plaintiffs began on or about 2005, has

      been implemented on a monthly basis across the accounts of the three

      Restaurant-Defendants and continues to the present.



                                  9
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 10 of 35



22.   Defendants’ scheme was not discovered by Plaintiffs until 2018, and

      Defendants’ fraudulent concealment was responsible for Plaintiff’s

      delayed discovery.

23.   In 2018, Plaintiffs obtained copies of the 2013-2016 tax returns for

      the three Restaurant-Defendants. For the first time Plaintiffs became

      aware of the widespread theft from the restaurants by the Controlling

      Shareholder Defendants and the extensive scheme by the Controlling

      Shareholder Defendants to systematically strip and divert revenues of

      the Restaurant-Defendants and deplete their assets.

24.   Defendants concealed their illegal activities from Plaintiffs. Plaintiffs’

      requests for information were ignored by the Controlling Shareholder

      Defendants and without such information Plaintiffs were not able to

      discover the unlawful activities of Defendants. However, in 2018 the

      Plaintiffs were able to obtain access to the 2013-2016 tax returns of

      the Restaurant-Defendants due to a dispute between the Controlling

      Shareholders. Otherwise Plaintiffs would not have been able to

      uncover the unlawful activities of the Defendants. This data

      demonstrates the extent of Defendants’ scheme and the pattern of

      racketeering activities, and contained enough information to permit

      this complaint to be prepared and filed.

25.   In 2018 Plaintiffs requested more information from Defendants but

      they have not provided any additional information.




                                  10
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 11 of 35



26.   An evaluation of this financial information appears to indicate that the

      Controlling Shareholders hold approximately 60% of each of the three

      Restaurant-Defendants but they have not paid anything for these

      shares despite their representations to the contrary. Thus, they owed

      but never paid approximately $2.5 million in Strathroy Park

      Corporation. They owned but they never paid approximately $2.5

      million in C. Smith Corporation. They owed but they never paid

      approximately $1.5 million in RJJJ Corp.

27.   In addition to not making their required capital contributions to pay

      for their shares, the Controlled Shareholder Defendants received

      distributions to which they were not entitled. They were not entitled

      to any distributions on profits since they had not purchased their

      shares but it also appears that they inappropriately received

      distributions of the capital and monies paid by other non-Controlling

      Shareholders. All these actions in 2013-2016 harmed the Plaintiffs by

      reducing distributions to them and also by diverting capital away

      from the Restaurant-Defendants.

28.   An evaluation of the 2013-2016 information indicates that some

      inappropriate borrowing by the Restaurant-Defendants had taken

      place to the detriment of the Plaintiffs and the benefit of the

      Controlling Shareholders. The Restaurant-Defendants were supposed

      to be fully funded by the investments by shareholders, including the




                                  11
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 12 of 35



      Controlling Shareholders. No Person has any authority to agree to any

      loan on behalf of any of the Restaurant-Defendants.

29.   In addition to the three Restaurant-Defendants, the Controlling

      Shareholder Defendants along with different non-Controlling

      Shareholders own and operate what is believed to be at least 9 other

      separate restaurants in New York, but mostly using a common brand.

      The Controlling Shareholder Defendants oversaw bookkeeping for all

      these restaurants including the two restaurants in Washington, DC at

      an office belonging to the Controlling Shareholder Defendants (230

      Park Avenue, Room 428, New York, NY 10169). The purpose of the

      office was to make it easier for the Controlling Shareholder

      Defendants to control and manage the unlawful withdrawal of funds

      from the bank accounts of the Restaurant-Defendants, to use these

      bank accounts to pay the expenses of other restaurants, to embezzle

      money from the Restaurant-Defendants for their personal use, and

      manage the interstate mail and wire fraud necessary to accomplish

      this pattern of racketeering activities.

30.   The Controlling Shareholder Defendants employed Defendant Grillo

      to prepare tax returns based on incorrect bookkeeping that he knew

      was not correct. Defendant Grillo knew that significant costs,

      expenses and wages being charged by the Controlling Shareholder

      Defendants had nothing to do with the operations of the Restaurant-




                                  12
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 13 of 35



      Defendants, and were not properly charged to or withdrawn from the

      Restaurant-Defendants.

31.   A Board of Directors has been never been elected or appointed for any

      of the three Restaurant-Defendants because the Controlling

      Shareholder Defendants refused to permit elections or allow interim

      procedures for the appointment of an initial Board.

32.   No officer of the Restaurant-Defendants has ever been appointed by a

      Board of Directors because the Controlling Shareholder Defendants

      sought to avoid the oversight of a Board of Directors. Consequently,

      the Controlling Shareholder Defendants are not entitled to claim any

      insulation from liability for their actions, which were not within the

      scope of any legitimate duties as officers, and no Board of Directors

      authorized or approved their actions.

33.   The unauthorized annual withdrawals by the Controlling Shareholder

      Defendants were never approved by a Board of Directors. For the

      most parts these withdrawals constituted embezzlements that had

      nothing to do with any activities the Controlling Shareholder

      Defendants were authorized to undertake. For example, the tax

      returns show that Defendant Passareli withdrew from the C. Smith

      Corporation: $251,401 in 2013; $242,728 in 2014; $388,024 in 2015;

      and $242,119 in 2016. Tax returns falsely state that Mr. Passarelli

      spent 80% of his time devoted to C. Smith Corporation matters when

      in reality he spent 0% of his time doing any work for that corporation.



                                 13
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 14 of 35



      Assuming this type of fraudulent withdrawals have been taking place

      since 2006, Mr. Passarelli could have already taken $3.250 million. Mr.

      Passarelli is not the only Controlling Shareholder Defendant who has

      fraudulently obtained unauthorized funds from the three Restaurant-

      Defendants. The records show that Defendant Phair withdrew

      $108,289 in 2015 and $110,097 in 2016 from C. Smith Corporation

      despite the fact that he performed zero work at the restaurant. This

      unauthorized withdrawal of funds was camouflaged as part of the

      Defendants’ scheme to strip the Restaurant-Defendants of their assets

      and defraud Plaintiffs.

34.   On information and belief, the other two Controlling Shareholder

      Defendants were unaware of Mr. Passarelli’s embezzlement from

      Defendant C. Smith Corporation until some time in 2017 or 2018, but

      rather than take legal action against Mr. Passarelli on behalf of the

      Defendant C. Smith Corporation and its other shareholders, Messrs.

      Smith and Phair arranged to further enrich themselves by having Mr.

      Passarelli transfer his shares in the three Restaurant-Defendants plus

      in other restaurants to themselves without providing restitution to

      Plaintiff J. Brunenkant.

35.   In addition to fraudulent cash withdrawals there are numerous other

      examples of what appear to be inappropriate costs and expenses

      charged to the Restaurant-Defendants. The tax returns show that each

      of the Restaurant-Defendants has extraordinarily high claimed



                                  14
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 15 of 35



     expenses for “China, Glassware and Silverware”. For example, the

     Strathroy Park Corporation claims to have paid $104,541 in 2013,

     $103,213 in 2014, $100,147 in 2015 and $91,616 in 2016. On

     information and belief that average actual cost for “China, Glassware

     and Silverware” for restaurants the size of Strathroy Park Corporation

     would be less than $25,000 per year, shareholders of this corporation

     have been bearing more than $74,879 per year (which would

     extrapolate to more than $1.12 million for the 2005-2019 period) in

     excess or non-existence expenses for just this one expense category.

     This type of highly inflated expense is also shown for the other

     Restaurant-Defendants. The C. Smith Corporation paid $116,363 in

     2013, $68,508 in 2014, $68376 in 2015 and $68,876 in 2016 which is

     $322,123 for “China, Glassware and Silverware” in the 2013-2016

     period. That averages more than $55,530 per year (or more than

     $77,420 over the 2006-2109 period) in excess or non-existent

     expenses for this one category from this one restaurant. Using the

     same methodology it appears that RJJJ Rest. Corp. (a significantly

     smaller restaurant than the two above) managed to expense $249,137

     for the 2013-2016 period for “China, Glassware and Silverware”

     which would represent $37,284 per year (or more than $484,692 over

     the 2007-2019 period) in excess or non-existent expenses. All these

     inflated expenses have improperly diverted revenues away from the




                                15
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 16 of 35



      Restaurant-Defendants and reduce the profits and distributions to

      Plaintiffs.

36.   The Controlling Shareholder Defendants treat the Restaurant-

      Defendants as their personal bank accounts and they have ignored the

      different ownership interests among the different restaurants. The

      restaurants in which the Plaintiffs own minority interests are used by

      the Controlling Shareholder Defendants to subsidize the losses in

      other restaurants owned by Controlling Shareholder-Defendants (as

      part of their Restaurant Enterprise) without accounting for such theft,

      embezzlement and misuse of funds. Furthermore, on information and

      belief, the Controlling Shareholder Defendants used the revenues of

      the three Restaurant-Defendants to pay the costs and expenses and

      wages of at least nine other restaurants not affiliated with Plaintiffs,

      and to reimburse Controlling Shareholder Defendants for their

      personal expenses.

37.   On information and belief, the Controlling Shareholder Defendants

      forced the Restaurant-Defendants to pay their personal credit card

      expenses. One of the largest expense items for a restaurant for the

      “Bank/Credit Card Charges” and it would be easy for the Controlling

      Shareholder Defendants to accomplish that. The involvement of

      Defendant Grillo is not stopping such practices is further evidence of

      his involvement and of the conspiracy between the Defendants.




                                  16
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 17 of 35



38.   Additionally, the Controlling Shareholder Defendants have used the

      cash flow from the Restaurant-Defendants to purchase the ownership

      interests of other shareholders. Thus, no only did the Controlling

      Shareholders not pay as yet for their interests but they committed

      fraud by directing the cash flow of the restaurants to third parties to

      further enhance the ownership interests of the Controlling

      Shareholder Defendants. For example, when Defendants Smith and

      Phair purchased an option to buy the interests of Mr. Hickey, in

      California, they outright stole the money from Restaurant-Defendant

      C. Smith and tried to conceal it as if the money had been used for

      “Employees Wages”. It appears that $50,000.00 is the cut-off for

      lumping salary in the “Employee Wage” category without separately

      highlighting it; thus, a payment in this amount to Mr. Hickey in 2017

      was fraudulently lumped in with “Employee Wages”. Defendant Grillo

      was aware of and participated in attempting to conceal this false

      expense from other shareholders. Based on this past history the

      records for all past employees’ salaries will have to be sorted through

      to pull out all instances of fraudulent payments like this.

39.   Another category of false expenses that is part of the pattern of

      racketeering activities are the expenses embedded with “Professional

      Fees”. For example, C. Smith Corporation expensed $145,480 in 2013,

      $88,550 in 2014, and $69,895 in 2015, which exceeded average costs

      over this 3-year period by $228,925. Plaintiffs are unaware of any



                                  17
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 18 of 35



      reason for C. Smith Corporation to have incurred such large expenses

      for those years; however, other restaurants controlled by the

      Controlling Shareholder Defendants (in the Restaurant Enterprise) in

      those and earlier years incurred substantial legal (due to failure to

      correctly pay overtime) and Plaintiffs believe that Defendants have

      been shifting “Professional Fees” from other restaurants to C. Smith

      Corporation and other Restaurant-Defendants. This is part of the

      scheme to defraud Plaintiffs by charging the Restaurant-Defendants

      for expenses not related to their operations as restaurants.

40.   Defendants’ conduct had a substantial effect on interstate commerce

      as it appears that literally hundreds of false invoices between 2005 to

      2018 have been mailed to and from Washington DC, hundreds of

      fraudulent wire transfers over the same time period have been made

      all over the US, and interstate telephone lines have been used to

      discuss and implement the Defendant’s fraudulent scheme.

                           COUNT I
                           (FRAUD)

41.   Plaintiffs reallege and incorporate herein by reference the allegations

      contained in paragraphs 1 through 40 above.

42.   Controlling Shareholders made false statements and

      misrepresentations to Plaintiff J. Brunenkant indicating that they

      would pay the same price for shares in Defendants C. Smith

      Corporation and Strathroy Park Corporation.

43.   Such statements were false.


                                 18
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 19 of 35



44.   Such statements were material because Plaintiff J. Brunenkant would

      never have invested in C. Smith Corporation or Strathroy Park

      Corporation if she had known that all shareholders were not paying

      the same price per share.

45.   Controlling Shareholder Defendants knew when they were raising

      funds from Plaintiff J. Brunenkant and others that they were not

      planning to pay for their shares at the same price being charged to

      minority shareholders.

46.   Controlling Shareholder Defendants knew that their statements to

      Plaintiff J. Brunenkant and other minority shareholders were false

      when made but they intended for Plaintiff J. Brunenkant to act upon

      their statements in the manner reasonably contemplated.

47.   Plaintiff J. Brunenkant was unaware of the falsity of these statements

      by Controlling Shareholders.

48.   Plaintiff J. Brunenkant relied on the truth of these statements in

      making her investments and she had every right to rely on those

      statements.

49.   Plaintiff J. Brunenkant reasonably relied to her detriment upon the

      false statements and misrepresentations by Controlling Shareholders.

      As the intended, direct and proximate result thereof, Plaintiff J.

      Brunenkant was harmed and continues to suffer harm for which the

      Controlling Shareholders are liable.




                                  19
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 20 of 35



50.   Plaintiff J. Brunenkant has been damaged by her proportionate share

      of the investments not made by the Controlling Shareholders ($2.5

      million in C. Smith Corporation and $2.5 Million in Strathroy Park

      Corporation) as they had represented they had done. The impact on

      Plaintiffs from the Controlled Shareholders’ failure to purchase their

      shares damaged Plaintiff J. Brunenkant by at least $312,000.00 back in

      2005-2006. However, that amount is significantly expanded after

      considering the distributions since 2005 unlawfully withdrawn by the

      Controlling Shareholders attributable to shares they never actually

      purchased. Without having paid for their shares the Controlling

      Shareholders were not entitled to distributions on those shares. This

      amount will be determined at trial.

                          COUNT II
                    (Breach of Fiduciary Duty)

51.   Plaintiffs reallege and incorporate herein by reference the allegations

      contained in paragraphs 1 through 50 above.

52.   The Controlling Shareholder Defendants owed the Plaintiffs a

      fiduciary duty to properly supervise the management and operations

      of the three Restaurant-Defendants. And, where they appointed each

      other as officers and managers, they had a duty of fair dealings as well

      as a fiduciary duty to honestly manage the restaurants for the benefit

      and profit of all the shareholders including the Plaintiffs. The

      Controlling Shareholder Defendants breached their fiduciary duties




                                  20
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 21 of 35



      and responsibilities to Plaintiffs as majority shareholders, managers

      and officers.

53.   The three Controlling Shareholder Defendants withdrew

      unauthorized funds of money from the Restaurant-Defendants that

      were never authorized by a Board of Directors and had nothing to do

      with any authorized activities on behalf of the restaurants. In addition

      to embezzling funds, they used the funds from the restaurants to pay

      for their personal expenses, they used revenues from the restaurants

      to purchase personal assets for themselves, they systematically

      transferred cash between different restaurants and used cash from

      the restaurants where Plaintiffs were minority shareholders to fund

      the costs and expenses of other restaurants owned by Controlling

      Shareholder Defendants but not by Plaintiffs. The Controlling

      Shareholder Defendants routinely violated their fiduciary duty to

      Plaintiffs.

54.   The full extent of the fraudulent withdrawals and transfers against the

      interest of the Restaurant-Defendants by the Controlling Shareholder

      Defendants may have easily exceeded $10 million. Just reviewing the

      2013-2016 financial data obtained by Plaintiffs indicates excessive

      withdrawals labeled as “Officer” compensation. And while Mr.

      Passarelli embezzled more than $1 million from 2013-2016 just from

      C. Smith Corporation, he also embezzled substantial sums from RJJJ

      Rest. Corp although not as extreme as what he withdrew from C.



                                 21
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 22 of 35



      Smith Corporation. Mr. Passarelli’s embezzlements are further

      established by the fact that he was not involved with the management

      or operations of either restaurant. All these unauthorized

      withdrawals constituting embezzlements must be repaid, or at least

      the harm to Plaintiffs must be addressed. Similarly, (although not to

      the extent of Mr. Passarelli), Messrs. Smith and Phair also withdrew

      large sums for “Officer” compensation where such amounts were

      never voted on or otherwise approved by a Board of Directors.

55.   Plaintiffs have been damaged by the Controlling Shareholder

      Defendants by breach of the fiduciary duty they owed to them in an

      amount in excess of $1 million just on the basis of the information

      now known. That amount is expected to increase substantially as the

      books and records for the entire 2005-2019 period are examined.

                          COUNT III
             (Breach of Fiduciary Duty-Accountant)

56.   Plaintiffs reallege and incorporate by reference the allegations

      contained in paragraphs 1 through 55 above.

57.   Defendant Joseph Grillo is the accountant for each of the three

      Restaurant-Defendants. He also prepared the tax returns for each

      Restaurant-Defendant plus he did the accounting and tax returns for

      other restaurant and businesses of the Controlling Shareholders

      Defendants. Mr. Grillo is aware of all the monies unlawfully

      withdrawn from the Restaurant-Defendants by the Controlling

      Shareholder Defendants.


                                 22
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 23 of 35



58.   Defendant Grillo owed a fiduciary duty to the Restaurant-Defendants

      and the Plaintiffs to ensure that the books, records and tax returns of

      the Restaurant-Defendants were honestly and properly maintained.

      Where the Controlling Shareholder Defendants improperly paid

      themselves unauthorized amounts and improperly transferred funds

      to pay for costs and expenses not having to do with the business

      operations of the Restaurant-Defendants, Mr. Grillo was obligated not

      to prepare records or tax filings that reflect such unlawful and

      improper payments and intentionally misled the Plaintiff.

59.   Mr. Grillo breached his fiduciary duties by enabling the Controlling

      Shareholder Defendants to divert revenues and dissipate assets. For

      example, even if the other two Controlling Shareholders had been

      unaware the Mr. Passarelli was embezzling funds (as Plaintiffs were

      advised by one of the Controlling Shareholder Defendants); Mr. Grillo

      clearly knew such withdrawals were unauthorized. He knew Mr.

      Passarelli did not work at the restaurant owned by C. Smith

      Corporation nevertheless he prepared tax documents asserting that

      Mr. Passarelli worked 80% of his time there. Mr. Grillo maintained

      false accounts and filed false tax deductions contrary to the interests

      of the Restaurant-Defendants and Plaintiffs.

60.   Plaintiffs have been damaged by Mr. Grillo’s breach of the fiduciary

      duty he owed to them in an amount in excess of $812,500.00 but the

      precise amount will be determined at trial.



                                 23
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 24 of 35



                                   COUNT IV
                                 (Accounting)

61.   Plaintiffs reallege and incorporate herein by reference the allegations

      contained in paragraphs 1 through 60 above.

62.   The Controlling Shareholder Defendants have routinely abused the

      trust of Plaintiffs with using corporate funds for personal uses

      seemingly without limit. Controlling Shareholder Defendants have

      failed and refused to account to Plaintiffs for the use of the funds

      generated by the ongoing restaurant operations. Accordingly, the full

      extent of the harm caused to Plaintiffs needs to be accounted for.

63.   Plaintiffs demand and are entitled to a full accounting from

      defendants of all monies invested in the restaurants and revenues

      generated by the restaurants as well as all amounts spent or

      transferred out of the restaurant accounts, and an accounting of the

      actual cost of all items for which defendants sought and obtained

      reimbursement, all revenues received by the restaurants and each and

      every cost item.

                          COUNT V
                    (Unjust Enrichment)

64.   Plaintiffs reallege and incorporate by reference the allegations

      contained in paragraphs 1 through 63 above.

65.   The Controlling Shareholder Defendants have been unjustly enriched

      by the amounts they have embezzled and withdrawn as unauthorized

      compensation for non-existent work, for distributions on ownership



                                  24
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 25 of 35



      interests not paid for, for reimbursement of personal expenses, for

      purchase of shares of others, for the ownership interests of Mr.

      Passarelli in the Restaurant-Defendants, for their own unpaid

      ownership interests and for the amounts paid by and on behalf of

      other restaurants and companies owned or controlled by the

      Controlling Shareholders.

66.   Controlling Shareholder Defendants in equity and good conscience

      should pay to Plaintiffs as a result of their unjust enrichment an

      amount in excess of $812,500.00 with the precise amount to be

      determined at trial.

                          COUNT VI
             (Unfair or Deceptive Trade Practices)

67.   Plaintiffs reallege and incorporate by reference the allegations

      contained in paragraphs 1 through 66 above.

68.   Under the District of Columbia Consumer Protection Act (“CPPA”),

      D.C. Code § 28-3901, et seq. a person engages in unfair or deceptive

      trade practices by violating §28-3904(e) by misrepresenting a

      material fact that has tendency to mislead.

69.   Plaintiff J. Brunenkant invested monies in C. Smith Corporation and

      Strathroy Park Corporation after being told by a Controlling

      Shareholder in Washington, DC that all the Controlling Shareholders

      would pay the same amount per share as all other shareholders.

      Plaintiff J. Brunenkant invested on that basis.




                                  25
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 26 of 35



70.   The statement regarding the price to be paid by the Controlling

      Shareholders was a material fact.

71.   This statement by the Controlling Shareholders was meant to be

      misleading in order to convince Plaintiff J. Brunenkant to invest funds.

72.   Plaintiffs have been damaged by the Controlling Shareholders’

      material misrepresentations in an amount that exceeds $812,500.00.

                            COUNT VII
                        (Civil Conspiracy)

73.   Plaintiffs reallege and incorporate by reference the allegations

      contained in paragraphs 1 through 72 above.

74.   The Defendants entered into an agreement to defraud Plaintiff J.

      Brunenkant and to unlawfully withdraw monies from the Restaurant-

      Defendants, to charge unauthorized expenses and to dissipate the

      assets of the Restaurant-Defendants.

75.   The actions of Defendants have been coordinated among themselves

      in furtherance of a common scheme where they have been regularly

      making misrepresentations and making unlawful withdrawals and

      hiding their actions from Plaintiffs.

76.   Plaintiffs have been injured by the unlawful actions of Defendants by

      an amount in excess of $812,500.00.

                          COUNT VIII
             (Federal Civil RICO, 18 U.S. § 1962(c))

77.   Plaintiffs reallege and incorporate herein by reference the allegations

      contained in paragraphs 1 through 76 above.



                                  26
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 27 of 35



78.   Defendants violated RICO and Plaintiffs were injured as a result.

79.   Each Defendant is a “person”: capable of holding legal or beneficial

      interest in property within the meaning of 18 U.S.C. § 1961(3).

80.   Each Defendant violated 18 U.S.C. § 1962(c) by the acts described in

      the prior paragraphs, and as further described below.

81.   “The Restaurant Enterprise” includes the following restaurants (i)

      JJJ&R Corporation, 230 Park Avenue, NY, NY 10169, (ii) Herbert Street

      LLC, 131 54th Street, NY, NY 10022, (iii) Defendant C. Smith

      Corporation, (iv) J. Caldwell Corp, 25 Broad Street, NY, NY 10004, (v)

      Veronica & Josephine Corp, 120 West 45th Street, NY, NY 10036, (vi)

      BV at JKF, Inc., JFK Airport, American Airlines—Terminal 8, Queens,

      NY 11422, (vii) BV Burger, 120 West 45th Street (Courtyard), NY, NY

      10036, (viii) Defendant Strathroy Park Corp, (ix) Defendant RJJJ Rest.

      Corp, (x) Ardoyne Corporation, 2393 Montauk Highway,

      Bridgehampton, NY 11932, (xi) Lea Wine Bar, 230 Park Avenue, East

      Helmsley Walkway, NY, NY 10169, and (xii) Sotto Sopra, 231 Main

      Street, Amagansett, NY 11930, which form an association-in-fact for

      the common and continuing purpose described herein and constitute

      an enterprise within the meaning of 18 U.S.C. § 1961(4) engaged in

      the conduct of their affairs through a continuing pattern of

      racketeering activity. The members of this Restaurant Enterprise

      functioned as a continuing unit with an ascertainable structure




                                 27
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 28 of 35



      separate and distinct from that of the conduct of the pattern of

      racketeering activity.

82.   The Restaurant Enterprise has engaged in, and their activities have

      affected interstate commerce.

83.   Pattern of Racketeering Activity. Defendants, each of who are persons

      associated with, or employed by, the Restaurant Enterprise, did

      knowingly, willfully and unlawfully conduct or participate, directly or

      indirectly, in the affairs of the enterprise through a pattern of

      racketeering activity within the meaning of 18 U.S.C. § 1961(1),

      1961(5), and 1962(c). The racketeering activity was made possible

      by Defendants’ regular and repeated use of the facilities and services

      of the enterprise. Defendant’s had the specific intent to engage in the

      substantive RICO violation alleged herein.

84.   Predicate acts of racketeering activity are acts that are indictable

      under the provisions of the U.S. Code enumerated in 18 U.S.C. §

      1961(1)(B), as more specifically alleged below. Defendants each

      committed at least two such acts or else aided and abetted such acts.

85.   The acts of racketeering were not isolated, but rather the acts of

      Defendants were related in that they had the same or similar purpose

      and result, participants, victims and method of commission. Further,

      the acts of racketeering by Defendants have been continuous. There

      was repeated conduct during a period beginning in approximately




                                  28
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 29 of 35



      2005 and continuing to the present, and there is a continued threat of

      repetition of such conduct.

86.   The Restaurant Enterprise, as alleged herein, is not limited to the

      predicate acts and extended beyond the racketeering activity. Rather,

      it existed separate and apart from the pattern of racketeering activity

      for the legitimate purpose of owning and operating restaurants.

      Defendants have had and do have, upon information and belief,

      legitimate business plans outside of the pattern of racketeering

      activity.

87.   Plaintiffs specifically allege that Defendants participated in the

      operation and management of the association-in-fact enterprise by

      overseeing and coordinating the commission of multiple acts of

      racketeering as described below.

88.   The Defendants use of the U.S. mails and interstate wires were the

      predicate acts used to defraud Plaintiffs in violation of 18 U.S.C. §§

      1341 and 1343. Defendants committed acts constituting indictable

      offenses under 18 U.S.C. §§ 1341 and 1443 in that they devised or

      intended to devise scheme or artifice to defraud Plaintiffs or to obtain

      money from Plaintiffs by means of false or fraudulent pretenses,

      representations or promises. For purposes of executing their scheme

      or artifice, Defendants caused delivery of various documents and

      things by U.S. mails or by private or commercial interstate carriers, or

      received such therefrom. Defendants also transmitted or caused to be



                                    29
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 30 of 35



      transmitted by means of wire communications in interstate

      commerce various writings, signs and signals. The acts of Defendants

      set forth above were done with knowledge that the use of the mails or

      wires would follow in the ordinary course of business, or that such

      use could have been foreseen, even if not actually intended. These

      acts were done intentionally and knowingly with the specific intent to

      advance Defendants’ scheme or artifice.

89.   Defendants carried out their scheme in different states and could have

      not done so unless they used the U.S. mails or private or commercial

      interstate carriers or interstate wires. In furtherance of their scheme

      alleged herein Defendants communicated among themselves and with

      Plaintiffs in furtherance of the scheme to defraud Plaintiffs. These

      communications were typically transmitted by wire (i.e.

      electronically) and/or through the United States mails or private or

      commercial carriers. Defendants also transmitted or caused the

      agreement between the Controlling Shareholder Defendants to hide

      Defendant Passarelli’s embezzlement (paragraph 34) to be

      transmitted by mail or wire during the course of those negotiations

      instead of seeking resolution of the $3.5 million embezzlement.

90.   Specifically, Controlling Shareholder Defendants and Defendant Grillo

      have used wire and/or U.S. mail or private or commercial carriers to

      continue the fraud against Plaintiffs from 20005 to the present.




                                 30
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 31 of 35



91.   Defendants used the wires to transmit millions in dollars from the

      accounts of the Restaurant-Defendants to or for the benefit of the

      Controlling Shareholder Defendants.

92.   The shared objective of Defendants Smith, Passarelli, Grillo and Phair

      was and is to divert funds to their own benefit and to defraud

      Plaintiffs.

93.   Plaintiffs reasonably and justifiably relied upon Defendants’ false

      representations, false pretenses and deceptive communications, and

      Plaintiffs have been damaged as a direct and proximate result of

      Defendants’ participation in such enterprise, as alleged herein.

94.   Defendants’ violations of state and federal law as set forth herein,

      each of which directly and proximately injured Plaintiffs, constituted a

      continuous course of conduct spanning the period from

      approximately 2005 to the present, which was intended to obtain

      money from false representations, fraud, deceit, and other improper

      and unlawful means. Therefore, said violations were a part of a

      pattern of racketeering activity under 18 U.S.C. §§ 1961(1) and (5).

95.   Upon information and belief, Defendants have conducted and/or

      participated, directly and/or indirectly, in the affairs of the alleged

      enterprise through a pattern of racketeering activity as defined in

      violation of 18 U.S.C. § 1962(c).

96.   The unlawful actions of Defendants, and each of them, have directly,

      illegally, and proximately caused and continue to cause injuries to



                                  31
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 32 of 35



       Plaintiffs. Plaintiffs seek an award of damages in compensation for,

       among other things, their proportionate share of the millions of

       dollars stole by Defendants.

97.    Plaintiffs accordingly seek an award of three times the damages they

       sustained, and the recovery of reasonable attorneys’ fees and cost of

       investigation and litigation, as well as any other relief as authorized

       by statute.

                           COUNT IX
       (Conspiracy to Violate Civil RICO, 18 U.S.C § 1962(d))

98.    Plaintiffs reallege and incorporate by reference the allegations

       contained in paragraphs 1 through 97 above.

99.    In violation of 18 U.S.C. § 1962(d), the Defendants, and each of them,

       knowingly, willfully and unlawfully conspired to facilitate a scheme

       that included the operation or management of a RICO enterprise

       through a pattern of racketeering activity as alleged above in violation

       of 18 U.S.C § 1962(c). In addition, the Controlling Shareholder

       Defendants willfully and unlawfully conspired to acquire or control an

       interest in the Enterprise through a pattern of racketeering activity as

       alleged above in violation of 18 U.S.C. §1962(b).

100.   The conspiracy commenced at least as early as 1993 and is ongoing.

101.   The conspiracy’s purpose was to defraud Plaintiffs by diverting

       money from Plaintiff’s minority interests in Restaurant-Defendants to

       unlawfully enrich Controlling Shareholder Defendants.




                                   32
Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 33 of 35



102.   The conspiracy’s additional purpose was to allow the Controlling

       Shareholder Defendants to acquire an interest in the Restaurant

       Enterprise without paying for their shares in order to maintain

       control.

103.   Each Defendant committed at least one overt act in furtherance of

       such conspiracy. These acts in furtherance of the conspiracy included,

       misleading Plaintiffs as to the actual funds being raised through the

       use of mails and interstate wires in interstate commerce as capital for

       Restaurant-Defendants so as to overcharge Plaintiffs and then

       participating in a pattern of racketeering activity to siphon away the

       bulk of the net operating income from the Restaurant-Defendants.

104.   Even if some of the Defendants did not agree to harm Plaintiffs

       specifically, the purpose of the acts they engaged in was to advance

       the overall object of the conspiracy, and the harm to Plaintiffs was a

       reasonably foreseeable consequence of Defendants’ actions.

105.   Plaintiffs have been injured and continue to be injured in their

       business and property by Defendants’ conspiracy in violation of 18

       U.S.C. § 1962(d). The unlawful actions of Defendants, and each of

       them, have directly, illegally, and proximately caused and continue to

       cause injuries to Plaintiffs in their business or property. Plaintiffs

       seek an award of damages in compensation for, among other things,

       their proportionate share of the millions of dollars that Defendants

       stole from non-controlling shareholders. Plaintiffs further seek an



                                   33
        Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 34 of 35



              award of three times the damages they sustained, and the recovery of

              reasonable attorneys’ fees and costs of investigation and litigation, as

              well as other relief as authorized.

                            PRAYERS FOR RELIEF

WHEREFORE, for the foregoing reasons, Plaintiffs pray that this Court:

   1.     Enter judgment in their favor against the Defendants on all Counts of the

          Complaint.

   2.     Find damages they sustained as a result of Defendants’ conduct pursuant

          to Counts I-IX including whatever amounts were previously distributed to

          any and all Controlling Shareholders on shares they failed to pay for and

          punitive damages based on the evidence submitted at trial.

   3.     Enter an order awarding Plaintiffs treble damages as a result of

          Defendants’ civil RICO violations in the amount of $2,437,500.00.

   4.     Enter an order cancelling all shares of Controlling Shareholder

          Defendants in the Restaurant-Defendants where the evidence proves that

          they never paid for the shares;

   5.     Award Plaintiffs their attorney fees, costs and pre- and post-judgment

          interest; and

   6.     Grant such other relief as this Court deems just and proper.



Respectfully submitted,

JENNIFER BRUNENKANT
ROXANNE BRUNENKANT




                                          34
        Case 1:19-cv-02016 Document 1 Filed 07/05/19 Page 35 of 35




/s/ Jon L. Brunenkant
_______________________________________________________
Jon L. Brunenkant
Brunenkant & Associates, PLLC
1155 F Street, NW
Suite 1050
Washington, DC 20004
(202) 494-4102
jonbrunenkant@gmail.com
DC Bar # 966630

Timothy J. Battle
Law Office of Timothy J. Battle
524 King Street
Alexandria, Virginia 22314
(703) 836-1216
tjbattle@verizon.net
DC Bar # 306092

Attorneys for Plaintiffs

July 5, 2019




                                               35
